DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 9/13/2022 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection. 

	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Withrow et al. (US 2018/0012008) in view of Ren et al. (US 10,671,856).

Regarding claim 1, Withrow teaches a system for tracking components in an automated manufacturing line, comprising: a camera configured to record video of apparatuses in a first assembled state, wherein the first assembled state comprises: a first component of a first type, having a first digital fingerprint comprising a plurality of feature points, comprising at least one selected from an edge, a comer, a blob, or a ridge (see para. 0027, 0042, where Withrow discusses assembled state containing a digital fingerprint with a set of features or locations of interest); and
a second component, being one of the first type or a second type, having a second digital fingerprint comprising a second plurality of feature points that are different from those of the first fingerprint, the second plurality of feature points comprising at least one selected from an edge, a corner, a blob, or a ridge (see para. 0027, 0042, where Withrow discusses edge detection, corner detection, and blob detection);
a component tracking tool comprising: a memory configured to store one or more filtering algorithms (see para. 0027, 0042, 0169, where Withrow discusses memory storing and performing feature extraction algorithms include edge detection, corner detection, blob detection, wavelet features, Gabor, gradient and steerable output filter histograms, scale-invariant feature transformation, active contours, shape contexts, and parameterized shapes);
a hardware processor communicatively coupled to the memory and configured to: receive an indication that an apparatus in the first assembled state should comprise a component with the first digital fingerprint and a component with the second digital fingerprint (see para. 0141, where Withrow discusses extracting digital fingerprint from objects);
receive video footage from the camera (see para. 0029, where Withrow discusses capturing video data);
convert the video footage to greyscale (see para. 0043, where Withrow discusses grayscale image data);
isolate, from the greyscale video footage, a first frame comprising an image of an apparatus in the first assembled state (see para. 0029, where Withrow discusses a feature vector identifies a location and shape of a distinctive aspect within a selected region);
apply at least one filtering algorithm to the second and third frames to generate a first and second filtered image (see para. 0027, 0042, where Withrow discusses feature extraction algorithms to generate filtered image data);
generate, using a feature detection algorithm, a first set of feature points from the first filtered image and a second set of feature points from the second filtered image, comprising at least one selected from an edge, a corner, a blob, or a ridge (see para. 0027, 0042, where Withrow discusses feature extraction algorithms include edge detection, corner detection, blob detection, wavelet features, Gabor, gradient and steerable output filter histograms, scale-invariant feature transformation, active contours, shape contexts, and parameterized shapes);
update a component database with: a third digital fingerprint based on the apparatus in the first assembled state (see figure 1A, para. 0042, where Withrow discusses storing fingerprint data in a database);
a date and time when the apparatus in the first assembled state was assembled (see para. 0070, where Withrow discusses time and date stamp of a manufactured object);
an indication that the apparatus in the first assembled state is associated with the first and second digital fingerprints (see figure 10, para. 0162, where Withrow discusses if the first and second digital fingerprints associated with the manufacture of physical object.  The examiner suggests the applicant further define the assembled state and its relationship to the claim).  Withrow teaches fingerprints associated with image components (see figure 10, para. 0150).
Ren teaches split the first frame into a second frame comprising the first component of the first type and associated with the first digital fingerprint, and a third frame comprising the second component associated with the second digital fingerprint (see figure 12, figure 13, col. 18 lines 35-56, where Ren discusses segmenting images into object segments containing an items associated with a digital histograms and feature vectors.  The examiner suggest further defining digital fingerprint and its relationship with the apparatus in the first assembled state);
determine that the first set of feature points from the first filtered image matches the feature points comprising the first digital fingerprint (see col. 19 lines 24-38, where Ren discusses determining the similarity between the item feature vectors and the model feature vectors);
determine that the second set of feature points from the second filtered image matches the feature points comprising the second digital fingerprint (see col. 19 lines 24-38, where Ren discusses determining the similarity between the item feature vectors and the model feature vectors).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Withrow with Ren to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform object recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Withrow in this manner in order to improve feature recognition by extracting features from images and comparing the features to an original state.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Withrow, while the teaching of Ren continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the similarity between image features to properly determine whether the features match original image data.  The Withrow and Ren systems perform image feature extraction, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 2, Withrow and Ren teach further comprising: a second camera configured to record video of apparatuses in a second assembled state, wherein the second assembled state comprises the apparatuses in the first assembled state combined with a third component, the third component being one of the first type, the second type, or a third type; and wherein the hardware processor is further configured to: receive an indication that an apparatus in the second assembled state should comprise an apparatus in the first assembled state with the third digital fingerprint; receive video footage from the second camera (see col. 2 lines 42-49, where Ren discusses multiple imaging devices); convert the video footage from the second camera to greyscale (see para. 0043, where Withrow discusses grayscale image data); isolate, from the greyscale footage from the second camera, a fourth frame comprising an image of an apparatus in the second assembled state; apply at least one filtering algorithm to the fourth frame to generate a third filtered image; generate, using the feature detection algorithm, a third set of feature points from the fourth filtered image, comprising at least one selected from an edge, a corner, a blob, or a ridge (see para. 0027, 0042, where Withrow discusses feature extraction algorithms include edge detection, corner detection, blob detection, wavelet features, Gabor, gradient and steerable output filter histograms, scale-invariant feature transformation, active contours, shape contexts, and parameterized shapes);
determine that the third set of feature points from the fourth filtered image matches feature points comprising the third digital fingerprint (see para. 0049, where Withrow discusses matching features);  
update the component database with: a fourth digital fingerprint based on the apparatus in the second assembled state (see para. 0069, where Withrow discusses updating the database); 
a date and time when the apparatus in the second assembled state was assembled (see para. 0070, where Withrow discusses date and time); and 
an indication that the apparatus in the second assembled state is associated with the first, second, and/or third digital fingerprints (see col. 19 lines 24-38, where Ren discusses determining the similarity between the item feature vectors and the model feature vectors).
The same motivation of claim 1 is applied to claim 2.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Withrow with Ren to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform object recognition.  

Regarding claim 3, Withrow and Ren teach the repetitive steps further comprising: a third camera configured to record video of apparatuses in a third assembled state, wherein the third assembled state comprises the apparatuses in the second assembled state, and wherein a color and/or texture change has occurred on the surface of one or more regions of the apparatuses in the second assembled state; and wherein the hardware processor is further configured to: receive an indication that an apparatus in the third assembled state should comprise an apparatus in the second assembled state with the fourth digital fingerprint; receive video footage from the third camera; convert the video footage from the third camera to greyscale; isolate, from the greyscale footage from the third camera, a fifth frame comprising an image of an apparatus in the third assembled state (see para. 0043, where Withrow discusses grayscale image data);
apply at least one filtering algorithm to the fifth frame to generate a fifth filtered image; (see para. 0027, 0042, where Withrow discusses feature extraction algorithms); generate, using the feature detection algorithm, a fourth set of feature points from the fifth filtered image, comprising at least one selected from an edge, a corner, a blob, or a ridge (see para. 0027, 0042, where Withrow discusses feature extraction algorithms include edge detection, corner detection, blob detection, wavelet features, Gabor, gradient and steerable output filter histograms, scale-invariant feature transformation, active contours, shape contexts, and parameterized shapes);
determine that the fourth set of feature points from the fifth filtered image matches the feature points comprising the fourth digital fingerprint; update the component database with: a fifth digital fingerprint based on the apparatus in the third assembled state (see figure 10, para. 0162, where Withrow discusses if the first and second digital fingerprints associated with the manufacture of physical object.  The examiner suggests the applicant further define the assembled state);
a date and time when the apparatus in the third assembled state was assembled (see para. 0070, where Withrow discusses date and time); and
an indication that the apparatus in the second assembled state is associated with the first, second, third, and/or fourth digital fingerprints (see figure 10, para. 0162, where Withrow discusses if the first and second digital fingerprints associated with the manufacture of physical object.  The examiner suggests the applicant further define the assembled state).  
The same motivation of claim 1 is applied to claim 3.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Withrow with Ren to derive at the invention of claim 3.  The result would have been expected, routine, and predictable in order to perform object recognition.  

Regarding claim 4, Withrow and Ren teach the repetitive steps further comprising: a fourth camera configured to record video of apparatuses in a tested state, wherein the tested state comprises the third assembled state that has been subject to a quality control test or a fully assembled state that has been subject to the quality control test (see para. 0046, 0049, where Withrow discusses confidence level related to the quality of the product); and
wherein the hardware processor is further configured to: receive an indication that an apparatus in the tested state should comprise an apparatus in the third assembled state with the fifth digital fingerprint (see figure 10, para. 0162, where Withrow discusses if the first and second digital fingerprints associated with the manufacture of physical object.  The examiner suggests the applicant further define the assembled state);  
receive video footage from the fourth camera (see para. 0029, where Withrow discusses video image data);  
convert the video footage from the fourth camera to greyscale (see para. 0043, where Withrow discusses grayscale image data); 
isolate, from the greyscale footage from the fourth camera, a sixth frame comprising an image of an apparatus in the tested state (see para. 0043, where Withrow discusses grayscale image data); 
apply at least one filtering algorithm to the sixth frame to generate a sixth filtered image (see para. 0027, 0042, where Withrow discusses feature extraction algorithms); 
generate, using the feature detection algorithm, a fifth set of feature points from the sixth filtered image, comprising at least one selected from an edge, a corner, a blob, or a ridge (see para. 0027, 0042, where Withrow discusses feature extraction algorithms include edge detection, corner detection, blob detection, wavelet features, Gabor, gradient and steerable output filter histograms, scale-invariant feature transformation, active contours, shape contexts, and parameterized shapes);
determine that the fifth set of feature points from the sixth filtered image matches the feature points comprising the fifth digital fingerprint (see para. 0030, 0049, where Withrow discusses matching feature and digital fingerprints);
determine that the apparatus in the tested state did not pass the quality control test (see para. 0046, 0049, where Withrow discusses confidence level related to the quality of the product); 
determine the dates and times when the apparatus was assembled in the first assembled state, assembled in the second assembled state; and/or assembled in the third assembled state (see para. 0070, where Withrow discusses date and time);  
identify the other apparatuses manufactured within a time window comprising the dates and times when the apparatus was assembled in the first assembled state, assembled in the second assembled state, and/or assembled in the third assembled state (see para. 0070, where Withrow discusses date and time).
The same motivation of claim 1 is applied to claim 4.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Withrow with Ren to derive at the invention of claim 4.  The result would have been expected, routine, and predictable in order to perform object recognition.  

Regarding claim 5, Withrow and Ren teach wherein determine that the first set of feature points from the first filtered image matches the feature points comprising the first digital fingerprint comprises: identify feature points or groups of feature points in the first set of feature points from the first filtered image that have some similarity to feature points or groups of feature points in the first digital fingerprint (see col. 19 lines 24-38, where Ren discusses similarity calculation);  
assign a confidence interval to each of the identified feature points or groups of feature points having some similarity (see col. 19 lines 24-38, where Ren discusses similarity calculation);  
calculate a correlation value, comprising the number of sets of similar points or groups of points whose confidence interval exceeds a first threshold (see col. 19 lines 24-38, where Ren discusses determining the similarity between the item feature vectors and the model feature vectors); and 
determine that the correlation value exceeds a second threshold (see col. 19 lines 24-38, where Ren discusses determining the similarity between the item feature vectors and the model feature vectors).
The same motivation of claim 1 is applied to claim 5.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Withrow with Ren to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform object recognition.  

Regarding claim 6, Withrow and Ren teach wherein: determine that the third set of feature points from the fourth filtered image matches feature points comprising the third digital fingerprint comprises: identify feature points or groups of feature points in the third set of feature points from the fourth filtered image that have some similarity to feature points or groups of feature points in the third digital fingerprint; assign a second confidence interval to each of the identified feature points or groups of feature points having some similarity; calculate a second correlation value, comprising the number of sets of similar points or groups of points whose confidence interval exceeds the first threshold; determine that the second correlation value exceeds the second threshold; determine that the fourth set of feature points from the fifth filtered image matches the feature points comprising the fourth digital fingerprint comprises: identify feature points or groups of feature points in the fourth set of feature points from the fifth filtered image that have some similarity to feature points or groups of feature points in the fourth digital fingerprint (see col. 19 lines 24-38, where Ren discusses correlating features to determine similarity values); assign a third confidence interval to each of the identified feature points or groups of feature points having some similarity (see col. 19 lines 24-38, where Ren discusses correlating features to determine similarity values); calculate a third correlation value, comprising the number of sets of similar points or groups of points whose confidence interval exceeds the first threshold; determine that the third correlation value exceeds the second threshold; and determine that the fifth set of feature points from the sixth filtered image matches the feature points comprising the fifth digital fingerprint (see col. 19 lines 24-38, where Ren discusses correlating features to determine similarity values);
identify feature points or groups of feature points in the fifth set of feature points from the sixth filtered image that have some similarity to feature points or groups of feature points in the fifth digital fingerprint; assign a fourth confidence interval to each of the identified feature points or groups of feature points having some similarity (see col. 19 lines 24-38, where Ren discusses correlating features to determine similarity values); 
calculate a fourth correlation value, comprising the number of sets of similar points or groups of points whose confidence interval exceeds the first threshold (see col. 19 lines 24-38, where Ren discusses similarity threshold applied to image features);
determine that the fourth correlation value exceeds the second threshold (see col. 19 lines 24-38, where Ren discusses similarity threshold).
The same motivation of claim 1 is applied to claim 6.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Withrow with Ren to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform object recognition.  

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding method.
Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding method.
Claim 10 is rejected as applied to claim 3 as pertaining to a corresponding method.
Claim 11 is rejected as applied to claim 4 as pertaining to a corresponding method.
Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding method.
Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding method.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding computer program comprising executable instructions stored in a non-transitory computer readable medium.
Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding computer program comprising executable instructions stored in a non-transitory computer readable medium.
Claim 17 is rejected as applied to claim 3 as pertaining to a corresponding computer program comprising executable instructions stored in a non-transitory computer readable medium.
Claim 18 is rejected as applied to claim 4 as pertaining to a corresponding computer program comprising executable instructions stored in a non-transitory computer readable medium.
Claim 19 is rejected as applied to claim 5 as pertaining to a corresponding computer program comprising executable instructions stored in a non-transitory computer readable medium.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Withrow et al. (US 2018/0012008) in view of Ren et al. (US 10,671,856) in view of Araujo dos Santos (US 10,325,375).

Regarding claim 7, Withrow and Ren do not expressly teach wherein the one or more filtering algorithms comprises a mean shift algorithm, a Kalman filter algorithm, and a centroid filter algorithm.  However, Araujo teaches wherein the one or more filtering algorithms comprises a mean shift algorithm, a Kalman filter algorithm, and a centroid filter algorithm (see col. 7 lines 34-44, where Araujo discusses using a Kalman filter to track objects).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Withrow and Ren with Araujo to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform object recognition.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Withrow and Ren in this manner in order to improve feature recognition by extracting features using a region filter and comparing the features to an original state.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Withrow and Ren, while the teaching of Araujo continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of calculating the similarity between image features using an object region filter algorithm to properly determine whether the features match original image data.  The Withrow, Ren, and Araujo systems perform image feature extraction, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding method.
Claim 20 is rejected as applied to claim 7 as pertaining to a corresponding computer program comprising executable instructions stored in a non-transitory computer readable medium.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663